Exhibit 10.39
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
STOCK PURCHASE WARRANT


BALQON CORPORATION
 

Warrant No. IR-__ 
Original Issue Date: ______ 17, 201[0][1]

 
THIS CERTIFIES that, for value received, Liolios Group (the “Holder”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
subscribe for and purchase, from BALQON CORPORATION, a Nevada corporation (the
“Company”), at any time immediately after the Original Issue Date upon the terms
and subject to the conditions set forth herein, from the Company, Five Thousand
(5,000) shares of the Company’s common stock, $0.001 par value per share (the
“Common Stock”).  The Exercise Price of one share of Common Stock under this
Warrant shall be $1.00, subject to adjustment as provided herein.  If the
purchase rights represented by this Warrant are not exercised before the close
of business on _________ 17, 201[3][4], this Warrant shall be void.  This
“Warrant” is issued in consideration of investor services to be rendered by the
original Holder within the calendar month following the Original Issue
Date.  The shares of Common Stock issuable upon exercise of or otherwise
pursuant to this Warrant, collectively, the “Warrant Shares”.  This Warrant and
the Warrant Shares are collectively referred to herein as the “Securities.”
 
1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 2 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.           Exercise of Warrant.
 
(a)           The purchase rights represented by this Warrant are exercisable by
the Holder by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon payment in cash, certified check or wire transfer of
funds of the aggregate Exercise Price for that number of Warrant Shares then
being purchased.
 
(b)           This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the Exercise Date, and the person entitled to
receive the shares of Common Stock issuable upon such exercise shall be treated
for all purposes as the holder of record of such shares as of the close of
business on such date.  As promptly as practicable on or after such date and in
any event within ten (10) days thereafter, the Company at its expense shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates for the number of shares issuable upon such
exercise.  In the event that this Warrant is exercised in part, the Company at
its expense will execute and deliver a new Warrant of like tenor exercisable for
the number of shares for which this Warrant may then be exercised.  Each
exercise hereof shall constitute the reaffirmation by the holder hereof that the
representations and warranties contained in Section 10 hereof are true and
correct in all material respects with respect to the Holder of this Warrant as
of the time of such exercise.
 
“Exercise Date” when used herein means the date on which the Holder shall have
delivered to the Company (i) this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder and (ii) payment in
cash, certified check or wire transfer of funds.
 
3.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.
 
4.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.  The Holder of this Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.           Representations and Warranties.  The Holder represents and warrants
to the Company that:
 
(a)           The Holder has full power and authority to enter into this
Warrant.
 
(b)           The Company has made available to the Holder all the information
reasonable available to the Company that the Holder has requested for deciding
whether to acquire the Securities.  The Holder confirms that it has been given
sufficient access to information regarding the Company in connection with its
decision to acquire the Securities, including the opportunity to ask questions
of, and receive answers from, persons acting on behalf of the Company and
concerning the Company’s financial affairs, prospects and condition.
 
(c)           The Holder (i) is resident in or otherwise subject to the
securities legislation of the United States, and the issuance of the Securities
to the Holder has occurred only in the United States; (ii) by reason of its or
his business or financial expertise, has the capacity to protect its or his own
interests in connection with its or his acquisition of the Securities; and (iii)
is an “accredited investor” as defined in Rule 501 of Regulation D of the
Securities Act.
 
(d)           Except as otherwise disclosed in writing to the Company on or
prior to the date of this Warrant, the Holder is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority (“FINRA”), or an entity engaged in the business of
being a broker dealer.  Except as otherwise disclosed in writing to the Company
on or prior to the date of this Warrant, the Holder is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.
 
(e)           The Holder is (i) acquiring this Warrant and (ii) upon exercise of
this Warrant will acquire the Warrant Shares issuable upon exercise thereof, in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws, and the Holder does not have a present arrangement to
effect any distribution of the Securities to or through any person or entity.
 
(f)           The Holder acknowledges that: (i) no securities commission or
similar authority has reviewed or passed on the merits of the Securities
issuable hereunder; (ii) there is no government or other insurance covering such
Securities; and (iii) there are risks associated with the acquisition of the
Securities.
 
(g)           The Holder acknowledges that (i) a limited public market exists
for the shares of Common Stock, and no assurances can be given by the Company
that any of the Warrant Shares will be registered, (ii) it must and shall bear
the economic risk of holding the Securities, which may be for an indefinite
period of time, because at the time such Securities are issued they will not
have been registered under the Securities Act or any other securities law and,
therefore, cannot be sold unless they are subsequently registered under
applicable federal and state securities laws or an exemption from such
registration is available; (iii) the Securities may not be resold or transferred
on the official stock transfer records of Company without furnishing to Company
an opinion of counsel reasonably acceptable to Company that such sale or
transfer of the Securities will not violate the registration provisions of
applicable federal and state securities laws; and (iv) certificates representing
the Securities shall have endorsed on them a restrictive legend to this effect
as set forth in Section 11(b).
 
 
-3-

--------------------------------------------------------------------------------

 
 
(h)           The Holder, either alone or together with its representatives has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Securities, and has so evaluated the merits and risks of such
investment.  Such Holder understands that it must bear the economic risk of this
investment in the Securities indefinitely, and is able to bear such risk and is
able to afford a complete loss of such investment.
 
(i)           The Holder understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
(j)           The Holder acknowledges that Company is relying on the
representations, warranties, covenants and acknowledgments in this Section 5 to
ensure that the Securities can be issued in reliance on exemptions from
registration requirements under United States federal and state securities laws.
 
6.           No Rights as Stockholder.  This Warrant does not entitle the holder
hereof to any voting rights or other rights as a stockholder of the Company
prior to the exercise thereof.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the Holder of
this Warrant) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Holder of this Warrant.
 
7.           Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.
 
8.           Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.
 
 
-4-

--------------------------------------------------------------------------------

 
 
9.            Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.
 
10.           Transferability and Nonnegotiability of Warrant.  This Warrant may
not be transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
11.           Compliance With Securities Laws.
 
(a)           The Holder of this Warrant represents and warrants that this
Warrant and the shares of Common Stock to be issued upon exercise hereof are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act or any state securities laws.  Upon exercise of
this Warrant, the Holder shall, if requested by the Company, confirm in writing,
in a form satisfactory to the Company, that the shares of Common Stock so
purchased are being acquired solely for the Holder’s own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.
 
(b)           This Warrant and all shares of Common Stock issued upon exercise
hereof shall be stamped or imprinted with a legend in substantially the
following form (in addition to any legend required by state securities laws):
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
-5-

--------------------------------------------------------------------------------

 
 
12.           Early Termination and Reclassification.
 
(a)           Merger, Sale of Assets, etc.  If all or any portion of this
Warrant is exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control.  If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share.  If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the Nevada Revised Statutes), or ten (10) days prior to the closing of such
transaction (or such longer period if required by the Nevada Revised Statutes),
whichever is earlier, and shall also notify the holder of this Warrant of the
final approval of such transaction.
 
(b)           Reclassification, etc.  If the Company at any time shall, by
subdivision, combination or reclassification of securities or otherwise, change
any of the securities to which purchase rights under this Warrant exist into the
same or a different number of securities of any class or classes, this Warrant
shall thereafter be to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change.  If shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, the purchase price under this Warrant shall be proportionately
reduced in case of subdivision of shares or proportionately increased in the
case of combination of shares and the number of shares of Common Stock
purchasable under this Warrant shall be proportionally increased in the case of
a subdivision and decreased in the case of combination, in all cases by the
ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
(c)           Cash Distributions.  No adjustment on account of cash dividends or
interest on the Common Stock or other securities purchasable hereunder will be
made to the purchase price under this Warrant.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)           Authorized Shares.  The Company covenants that during the period
this Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of Common
Stock upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of the
Common Stock upon the exercise of the purchase rights under this Warrant.
 
13.           Miscellaneous.
 
(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.  This Warrant shall be binding upon any
successors or assigns of the Company.  This Warrant shall constitute a contract
under the laws of the State of California and for all purposes shall be
construed in accordance with and governed by the laws of said state.
 
(b)           Restrictions.  The holder hereof acknowledges that the Common
Stock acquired upon the exercise of this Warrant may have restrictions upon its
resale imposed by state and federal securities laws.
 
(c)           Waivers and Amendments.  Any term of this Warrant may be amended
with the written consent of the Company and the Holder.
 
(d)           Notices.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex, facsimile or e-mail, then such notice shall be deemed given upon receipt
of confirmation of complete transmittal, (iii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier.  All notices shall be addressed as follows: if
to the Holder of this Warrant, at its address as set forth in the Company’s
books and records and, if to the Company, at the address as follows, or at such
other address as the Holder of this Warrant, or the Company may designate by ten
days’ advance written notice to the other:
 
If to the Company:
 
Balqon Corporation
1420 240th Street
Harbor City, California 90710
Facsimile:  (310) 326-3056
 
(e)           Binding Agreement; Assignment.  The terms and conditions of this
Warrant shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Warrant,
express or implied, is intended to confer upon any third party any rights,
remedies, obligations, or liabilities under or by reason of this Warrant.  This
Warrant may not be assigned by Holder (other than to a Related Person) without
the prior written consent of the Company.  “Related Person” shall mean with
respect to any Holder (i) any affiliate of such person, (ii) any investment
fund, investment account or investment entity whose investment manager,
investment advisor or general partner, is such Holder or any affiliate of such
Holder or any member, partner, officer or employee of such Holder or any
affiliate of such Holder, (iii) any member or partner of any Holder specified in
clause (i) or (ii) above, and (iv) any officer or employee of any person
specified in clause (i), (ii) or (iii) above.
 
(signature page follows)
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.
 
 

 
BALQON CORPORATION
        By:     Name: Balwinder Samra   Title: President and Chief Executive
Officer      

 

 
LIOLIOS GROUP
        By:     Name:     Title:                 Address:                      
  Telephone:     Facsimile:     E-mail:  

 
 
-8-

--------------------------------------------------------------------------------

 


NOTICE OF EXERCISE
 
To:           BALQON CORPORATION
 
(1)           The undersigned Holder hereby exercises its rights to purchase
____________ shares of Common Stock  of BALQON CORPORATION pursuant to the
provisions of Section 2(a) of the attached Warrant, and tenders herewith payment
of the purchase price for such shares in full.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.
 
(3)           In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 5 of the Warrant are
true and correct in all material respects.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:
 

      (Name)           (Name)

 
(5)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
 

          (Name)             Date:   (Signature)

 
 
-9-

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
                             

 
and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws.  Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.
 

      Date:   Signature of Holder

 
 
 
-10-